

117 S1331 IS: Reduce Impaired Driving for Everyone Act of 2021
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1331IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Luján (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration, to prescribe a Federal motor vehicle safety standard for advanced drunk and impaired driving prevention technology, and for other purposes.1.Short titleThis Act may be cited as the Reduce Impaired Driving for Everyone Act of 2021 or the RIDE Act of 2021.2.FindingsCongress finds that—(1)alcohol-impaired driving fatalities represent approximately 1/3 of all highway fatalities in the United States each year;(2)in 2019, there were 10,142 alcohol-impaired driving fatalities in the United States involving drivers with a blood alcohol concentration level of .08 or higher, and 68 percent of the crashes that resulted in those fatalities involved a driver with a blood alcohol concentration level of .15 or higher;(3)the estimated economic cost for alcohol-impaired driving in 2010 was $44,000,000,000;(4)according to the Insurance Institute for Highway Safety, advanced drunk and impaired driving prevention technology can prevent more than 9,400 alcohol-impaired driving fatalities annually; and(5)to ensure the prevention of alcohol-impaired driving fatalities, advanced drunk and impaired driving prevention technology must be standard equipment in all new passenger motor vehicles.3.DefinitionsIn this Act:(1)Advanced drunk and impaired driving prevention technologyThe term advanced drunk and impaired driving prevention technology means a system that can—(A)(i)passively monitor the performance of a driver of a motor vehicle to accurately identify whether that driver may be impaired; and(ii)prevent or limit motor vehicle operation if an impairment is detected; or(B)(i)passively and accurately detect whether the blood alcohol concentration of a driver of a motor vehicle is above the legal limit for blood alcohol concentration of the jurisdiction in which the vehicle is located; and(ii)prevent or limit motor vehicle operation if a blood alcohol concentration above the legal limit is detected.(2)NewThe term new, with respect to a passenger motor vehicle, means that the passenger motor vehicle—(A)is a new vehicle (as defined in section 37.3 of title 49, Code of Federal Regulations (or a successor regulation)); and(B)has not been purchased for purposes other than resale.(3)Passenger motor vehicleThe term passenger motor vehicle has the meaning given the term in section 32101 of title 49, United States Code.(4)SecretaryThe term Secretary means the Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration.4.Advanced drunk and impaired driving prevention technology safety standard(a)In generalSubject to subsection (c) and not later than 2 years after the date of enactment of this Act, the Secretary shall issue a final rule prescribing a Federal motor vehicle safety standard under section 30111 of title 49, United States Code, that requires passenger motor vehicles manufactured after the effective date of that standard to be equipped with advanced drunk and impaired driving prevention technology.(b)Requirements(1)Lead timeThe compliance date of the rule issued under subsection (a) shall be not more than 2 model years after the effective date of that rule.(2)Technical capabilityAny advanced drunk and impaired driving prevention technology required for new passenger motor vehicles under subsection (a) that measures blood alcohol concentration shall use the adult legal limit for blood alcohol concentration of the jurisdiction in which the passenger motor vehicle is located.(c)TimingIf the Secretary determines that the Federal motor vehicle safety standard required under subsection (a) cannot meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code, by the applicable date, the Secretary—(1)may extend the time period to such date as the Secretary determines to be necessary, but not later than the date that is 3 years after the date described in subsection (a); and(2)shall, not later than the date described in subsection (a) and not less frequently than annually thereafter until the date on which the rule under that subsection is issued, submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing, as of the date of submission of the report—(A)the reasons for not prescribing a Federal motor vehicle safety standard under section 30111 of title 49, United States Code, that requires advanced drunk and impaired driving prevention technology in all new passenger motor vehicles;(B)the deployment of advanced drunk and impaired driving prevention technology in vehicles;(C)any information relating to the ability of vehicle manufacturers to include advanced drunk and impaired driving prevention technology in new passenger motor vehicles; and(D)an anticipated timeline for prescribing the Federal motor vehicle safety standard described in subsection (a).